DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In view of the appeal brief filed on November 15, 2021 PROSECUTION IS HEREBY REOPENED. New Grounds of Rejection are set forth below.
To avoid abandonment of the application, appellant must exercise one of the following two options:
(1) file a reply under 37 CFR 1.111 (if this Office action is non-final) or a reply under 37 CFR 1.113 (if this Office action is final); or,
(2) initiate a new appeal by filing a notice of appeal under 37 CFR 41.31 followed by an appeal brief under 37 CFR 41.37. The previously paid notice of appeal fee and appeal brief fee can be applied to the new appeal. If, however, the appeal fees set forth in 37 CFR 41.20 have been increased since they were previously paid, then appellant must pay the difference between the increased fees and the amount previously paid.
A Supervisory Patent Examiner (SPE) has approved of reopening prosecution by signing below:
/PARVIZ HASSANZADEH/            Supervisory Patent Examiner, Art Unit 1716                                                                                                                                                                                            

Response to Arguments
	Upon review of the arguments filed in the appeal brief, it is noted that applicant makes two main arguments. First, the prior art of Pallikkara Kutiatir et al fails to teach metal ions within 
	The original specification of the present invention page 2, [0008] applicant describes that the silica particles containing aluminum ions can be prepared by a precipitation process using an aqueous silicate solution containing aluminum ions. The aluminum ions can be added to the aqueous silicate solution, or can occur as impurities or low level components of the silicate resulting from the raw materials used to prepare the silicate. In this embodiment, because the particles are formed from a homogeneous solution, the aluminum ions are uniformly distributed through the silica particles. This is distinct from aluminum doping of silica particles, wherein already formed silica particles are contacted with a solution containing aluminum ions such that the aluminum ions become associated with the surface of the silica particles. A non-limiting example of suitable silica particles containing aluminum ions is the TX13573 product from Nalco. It appears that the specification nor the claims clarify how “the metal ions are distributed within the abrasive particles”. Thus, the limitation of “within” the particles is broadly interpreted and is met when aluminum ions are added to a solution of silica. The aluminum ions are then distributed between individual particles or by either being dispersed between the entirety of the silica particles as would be found in a colloid.
	It is noted that the prior art of Pallikkara Kutiatir et al briefly discussed a colloid of silica particles where Al ions are added.
	The prior art of Huang et al (US 2016/0222254) has been introduced to provide a more explicit teaching of the uniform distribution of Al ions within colloidal silica particles.
	Furthermore, the definition of colloid according to the Merriam-Webster website (see definition 2b that is provided herewith) is that it is a mixture consisting of a colloid together with 

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Huang et al (US 2016/0222254).

Regarding claim 1:	 A chemical-mechanical polishing composition comprising: (a) silica (see the abstract) particles containing aluminum ions (see the abstract and example 2, [0055])), wherein the aluminum ions are uniformly distributed within the silica particles, and wherein the silica particles have an average particle size of about 40 nm to about 80 nm ([0013] where various particle sizes are recited and [0055] where a particle size of 45nm is taught), (b) a polymer comprising sulfonic acid monomeric units ([0016]-[0020]), (c) a buffering agent (see abstract, [0004]- [0006], [0025]), and (d) water (see abstract, [0004]- [0006], [0025])), wherein the polishing composition has a pH of about 2 to about 5 (see [0025]) Furthermore, according to the abstract the polishing components comprises abrasive particles made of silica, a metal ion 
Regarding claim 2. The polishing composition of claim 1, wherein the silica particles have an average particle size of about 40 nm to about 60 nm. ([0013] of Huang et al where various particle sizes are recited and [0055] where a particle size of 45nm is taught).
Regarding claim 3. The polishing composition of claim 1, wherein the silica particles are substantially spherical. See the discussion of the sphere in [0013] of Huang et al.
Regarding claim 4. The polishing composition of claim 1, wherein the polymer comprising sulfonic acid monomeric units has an average molecular weight of about 75,000 g/mole to about 200,000 g/mole. See [0013], [0030] and claims 5 and 15 of Huang et al.
Regarding claim 5. The polishing composition of claim 1, wherein the polymer comprising sulfonic acid monomeric units is selected from polystyrenesulfonic acid, poly(2-acrylamido- 2-methyl-i-propanesulfonic acid), and poly(styrenesulfonic acid-co-maleic acid). The ligands listed in [0016]-[0024] of Huang et al.
Regarding claim 6. The polishing composition of claim 1, wherein the buffering agent is selected from formic acid, malonic acid, acetic acid, oxalic acid, citric acid, and phosphoric acid. [0025] and claims 9, 19 of Huang et al.
Regarding claim 7. The polishing composition of claim 1, wherein the polishing composition further comprises an oxidizing agent. See the abstract and [0004] – [00006] of Huang et al.

Regarding claim 9. The polishing composition of claim 1, wherein the polishing composition does not contain a piperazine compound, a 4-morpholine compound, an amino sulfonic acid compound, a substituted amine compound, a tertiary amine compound, or a bis-amine compound, or salts thereof. See the abstract and [0016] – [0031] of Huang et al.

Claim Rejections - 35 USC § 102/103

Claims 1-9 are rejected under 35 U.S.C. 102(a)(1) as anticipated by Pallikkara Kuttiatoor et al (US 9,434,859)or, in the alternative, under 35 U.S.C. 103 as obvious over Huang et al (US 2016/0222254).


The prior art of Pallikkara Kuttiatoor et al teaches a polishing composition.
Regarding claim 1:	 A chemical-mechanical polishing composition comprising: (a) silica (see the abstract) particles containing aluminum ions (see col. 4 lines 17-26), wherein the aluminum ions are uniformly distributed within the silica particles, and wherein the silica particles have an average particle size of about 40 nm to about 80 nm (see col. 3 lines 44-63), (b) a polymer comprising sulfonic acid monomeric units (see the paragraph the joins col. 4 and 5), (c) a buffering agent (see col. 7 lines 60-65), and (d) water (see col. 7 lines 15-18), wherein the polishing composition has a pH of about 2 to about 5 (see abstract and col. 7 lines 36-60) of Pallikkara Kuttiatoor et al. Furthermore, according to the abstract the polishing components 
Regarding claim 2. The polishing composition of claim 1, wherein the silica particles have an average particle size of about 40 nm to about 60 nm. See col. 3 lines 44-63 of Pallikkara Kuttiatoor et al.
Regarding claim 3. The polishing composition of claim 1, wherein the silica particles are substantially spherical. See the discussion of the sphere in col. 3 lines 44-47 of Pallikkara Kuttiatoor et al.
Regarding claim 4. The polishing composition of claim 1, wherein the polymer comprising sulfonic acid monomeric units has an average molecular weight of about 75,000 g/mole to about 200,000 g/mole. The ligands listed in col. 4 line 54 and 5 lines 24-59 of Pallikkara Kuttiatoor et al meet the molecular weight requirement as it is expected that if a polymer listed in claim 5 or the specification see [0013] of the present invention is taught or suggested then the claim is inherently met.
Regarding claim 5. The polishing composition of claim 1, wherein the polymer comprising sulfonic acid monomeric units is selected from polystyrenesulfonic acid, poly(2-acrylamido- 2-methyl-i-propanesulfonic acid), and poly(styrenesulfonic acid-co-maleic acid). The ligands listed in col. 5 lines 24-59 of Pallikkara Kuttiatoor et al.

Regarding claim 7. The polishing composition of claim 1, wherein the polishing composition further comprises an oxidizing agent. See the paragraph that joins columns 6 and 7 of Pallikkara Kuttiatoor et al.
Regarding claim 8. The polishing composition of claim 7, wherein the oxidizing agent is hydrogen peroxide. See the paragraph that joins columns 6 and 7 and lines 5- col 6 line 67 of Pallikkara Kuttiatoor et al.
Regarding claim 9. The polishing composition of claim 1, wherein the polishing composition does not contain a piperazine compound, a 4-morpholine compound, an amino sulfonic acid compound, a substituted amine compound, a tertiary amine compound, or a bis-amine compound, or salts thereof. See the abstract and the paragraph that joins paragraphs 4 and 5 of Pallikkara Kuttiatoor et al.
	Or in the alternative, the prior art of Pallikkara Kuttiatoor et al does not specifically recite that the Al ions are uniformly distributed within the silica particles.

The prior art of Huang et el teaches a CMP composition for silicon nitride where colloidal silica particles are surface modified with metal ions see the abstract where Al is listed. See further in Example 2 [0055] that the colloidal silica particles that were surface treated with aluminum ions have a uniform distribution of aluminum ions throughout the particles. The prior art of Huang et al provides evidence that colloidal silica particles can have metal ions (such as Al ions) are uniformly distributed within the silica particles. Thus, it would have been obvious for .


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Wang et al (US 2015/0284593) teaches polishing compositions and method for selectively polishing SiN over silicon oxide films see [0030] – [0032].

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYLVIA MACARTHUR whose telephone number is (571)272-1438. The examiner can normally be reached M-F 8:30-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 571-272-1435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 





/SYLVIA MACARTHUR/Primary Examiner, Art Unit 1716